Citation Nr: 1226252	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  07-18 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for impotence.

2.  Whether new and material evidence has been received to reopen a claim for service connection for skin disease, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Service connection for skin disease, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991, and from October 1991 to April 1992.  His service included duty in Southwest Asia from January to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi.

In March 2011, the Board denied the claim of service connection for impotence and determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a skin disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

The Veteran appealed the Board's March 2011 decision as it pertained to impotence and skin disorder to the United States Court of Appeals for Veterans Claims (Court).  In a February 2012 Order, the Court granted the parties' Joint Motion to Vacate and Remand the Board's decision regarding the claims captioned above for readjudication consistent with the directives contained therein.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issue of service connection for skin disease, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Service connection for skin disease was denied in an October 1998 Board decision that was not appealed.

2.  Evidence received since the October 1998 Board decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.

3.  Impotence is not shown in service and is not related to service to include any event or incident of service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection skin disease, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  The criteria for the establishment of service connection for impotence have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 &Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Court has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that VA sent to the Veteran VCAA letters dated November 2005, January 2006, January 2007, and September 2008.  These letters advised the Veteran of the evidence required to substantiate his claims, and of his and VA's respective responsibilities in obtaining supporting evidence.  In a March 2006 letter, VA notified the Veteran of the disability rating and effective date elements of his claims.  The claims were readjudicated in December 2009.  VA's duty to notify has been satisfied.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided prior to the rating decision on appeal.  Furthermore, neither the Veteran nor his representative has demonstrated any prejudicial or harmful error in VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (the United States Supreme Court (Supreme Court) has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims on appeal.  VA obtained the Veteran's service treatment records along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  Although the Veteran has not been afforded a VA examination and no medical opinion has been obtained in response to the claim to reopen, VA is not obliged to provide an examination or to obtain a medical opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Petition to Reopen a Previously Denied Claim

The Veteran seeks to reopen the previously denied claim of service connection for skin disease.  The Board denied the Veteran's claim for a skin condition in an October 1998 unappealed decision.

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The evidence of record at the time of the Board's October 1998 decision included service treatment records, reports of VA examinations dated in October 1996 and July 1997, VA treatment records to include photos, the Veteran's statements, and buddy statements.  The Board denied the claim because evidence had not been presented showing any current skin disorder.  The Board explained that, while the Veteran had had (in the past) keloidal papules and other types of skin conditions, recent VA examinations showed no current dermatological condition.

Evidentiary submissions obtained since the Board's October 1998 decision include statements from the Veteran and VA treatment records.  The newly submitted evidence includes medical evidence showing treatment for skin disorder.  Specifically, VA treatment records dated in November 2004 and March 2005 show a diagnosis for eczema and piedra of the right foot along with complaints of itchy right foot since service in Kuwait.

On review of the recent evidentiary submissions, the Board finds that the VA treatment records showing a diagnosis for eczema is new and material evidence.  In this regard, the Board finds that the foregoing evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  This claim had been previously denied because no current dermatological disability was shown.  This prior evidentiary defect is cured by the recent evidentiary submissions.

Accordingly, reopening of the claim for service connection for skin disability is warranted.

Service Connection for Impotence

The Veteran seeks service connection for impotence.  He has not advanced any specific argument in this regard.  The Veteran does not assert that his claimed problems are a result of combat or Persian Gulf service.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) and § 1117 are not for application in this matter.
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

A layperson (non-expert) can provide competent evidence as to events witnessed by the person and symptoms experience by the person, both as to kind and date of the event or symptoms.  See Layno supra. at 470 (explaining that "lay testimony is competent only so long as it remains centered upon matters within the knowledge and personal observations of the witness").

Depending on the facts of the case, a non-expert diagnosis may be competent evidence.  In this regard, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has provided guidance, stating has follows:  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In Jandreau, the Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at footnote 4.  This indicates to the Board that the complexity of the question at issue is a factor to be considered when determining if a layperson's opinion is competent evidence.

Although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.

In Davidson, the Federal Circuit drew from Jandreau to explain its holding.  Id.  Taking that decision together with the explanation in Layno, leads the Board to the conclusion that whether a non-expert nexus opinion is competent evidence depends on the complexity of the particular question and whether a nexus opinion could be rendered based on personal observation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for impotence.  Impotence is not shown in service, and the Veteran's current complaints of impotence have not been attributed to service or any event or incident of service origin.

Service treatment records show no documented complaints, treatment or diagnosis for impotence.  Reports of examinations dated in June 1986, January 1990, April 1991, and May 1991 reflect normal genitourinary evaluation.  There were no defects or diagnoses listed.  Reports of medical history dated in June 1986 and April 1991 reflect no complaints or history of impotence.

The Veteran's original VA compensation claim, VA Form 21-526, dated in November 1993 reflects no claim or report of impotence.

Persian Gulf Registry examination report dated in December 1993 reflects that the Veteran presented with "several symptoms."  These did not include impotence.  There were no complaints or findings for impotence or erectile dysfunction.

Reports of VA general medical examinations conducted in September 1996 and July 1997 reflect that the Veteran denied any genitourinary history.  The Veteran's reported symptoms did not include impotence.

VA treatment records dated since 1993 reflect no complaints, treatment, or diagnosis for impotence.  

VA Form 21-526, VA compensation application, date stamped in October 2005 reflects a claim for impotence.  The Veteran did not fill in the spaces provided for information on when the disability began, dates of treatment, and medical care providers.

VA treatment record dated in June 2006 shows that a review of the systems was conducted.  There were no complaints or findings for impotence.  VA treatment records show that the Veteran was seen for hypertension and depression.  The Veteran was prescribed Celexa for nonservice-connected depression.  The treatment plan dated in February 2007 shows that the Veteran was informed he may experience sexual side effects with taking Celexa.  In September 2009, the Veteran was seen for complaints of increased urinary frequency.  At this time, there were no complaints or findings for impotence.  Medical histories are silent for impotence.

The Board finds that the Veteran is competent to report his symptoms of impotency or erectile dysfunction.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, to the extent that the Veteran suggests in-service onset of impotence or continuity of symptoms since service, the Board finds that he is not credible because this is inconsistent with the normal clinical evaluations in service and the absence of any documented history or complaint in service to include when providing medical histories.  This, coupled with the complete absence of complaints or treatment for impotence in the post service VA treatment records dated since 1993, the failure to include a claim for impotence when the Veteran filed his original VA claim in November 1993, and the lengthy period of time that has elapsed between service discharge and the Veteran's first report of impotence weighs against his credibility.  Also significant is the fact that the Veteran did not obtain medical care or, at least, report his symptoms to health care providers during a review of his systems or when obtaining treatment for other genitourinary problems.  Therefore, his statements are of diminished probative value.  Caluza, supra.

The Veteran has not attributed any current impotency problems to service or any event or incident of service.  Notwithstanding, even if he had, the Board finds that he is not competent to opine as to the etiology of his impotency as it is not susceptible to lay observation, unlike a broken leg, and the Veteran lacks the requisite medical training and expertise to opine on such matters.  See Jandreau and Davidson, supra.  Moreover, in the circumstances of this case where there has been no assertion of injury giving rise to impotency, the Veteran is not competent as to report the cause of his impotency.  Id.

The Board assigns greater probative value to the medical evidence in this case, which shows normal clinical evaluations in service and no complaints or findings for impotence on the Veteran's self-prepared medical histories.  This, coupled with the VA treatment records dated since 1993 that show no complaints or treatment for impotence, and normal genitourinary evaluations on VA examinations in 1993, 1996, and 1997, weigh against the claim.  The Board notes that there is more than a silent record here; the record includes normal evaluations in service and post service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints).  Savage v. Gober, 10 Vet. App. 488, 498 (1997)(in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity).

For the reasons and bases provided above, the evidence in this case weighs against the claim of service connection for impotence.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
ORDER

New and material evidence having been presented, the claim of service connection for skin disease, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is reopened, and to this extent only the appeal is granted.

Service connection for impotency is denied.


REMAND

In view of the favorable decision above to reopen the claim for service connection for skin disease, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, the Board finds that additional development is warranted.

It is noted that VA's duty to assist includes obtaining records in Federal custody and making reasonable efforts to obtain those outstanding medical records not in Federal custody.  38 C.F.R. § 3.159(c)(1), (2).  Also, VA's duty to assist includes obtaining a medical examination or opinion where necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA should obtain all VA treatment records dated since November 2010 and associated with these with the claims files.  Also, the Veteran should be scheduled for a VA examination to ascertain whether any currently shown skin disease is related to service, to include Gulf War service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low).

Additionally, with regard to a claim based on Persian Gulf service, service connection may be presumed for certain conditions under 38 U.S.C.A. § 1117.  More specifically, 38 U.S.C.A. § 1117 provides in part that the Secretary may pay compensation under this subchapter to a Persian Gulf Veteran with a qualifying chronic disability that became manifest (A) during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or (B) to a degree of 10 percent or more during the presumptive period prescribed under subsection (b).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2).

In essence, the record suggests that the Veteran believes he has recurrent dermatological disorder related to his Persian Gulf service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall undertake appropriate development to obtain any outstanding pertinent medical records to include all VA treatment records dated since November 2010.

2.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims files, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide a medical opinion in conjunction with the development requested herein.

3.  The RO/AMC shall schedule the Veteran for a VA examination by an appropriately qualified physician.  The examiner must review the claims file and state that the claims file was reviewed in the report.  Current VA Gulf War Examination Guidelines must be followed.  All indicated tests should be performed, and all findings reported in detail.  The physician shall be requested to prepare an opinion supported by a rationale on the following:

(a) Whether it is at least as likely as not that the Veteran currently has or has had at any time during the pendency of the claim a skin (dermatological) disability due to or as a result of an injury or disease incurred in service;

(b) Whether the Veteran has an unexplained skin (dermatological) disability due to an undiagnosed illness or a medically unexplained multisymptom illness.

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  

The examiner shall identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching a conclusion.

If an opinion cannot be expressed without resort to speculation, the physician must so indicate and discuss why an opinion is not possible.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


